J-A20038-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :      IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                                           :
               v.                          :
                                           :
                                           :
 RYAN S. WILSONCROFT                       :
                                           :
                      Appellant            :      No. 1723 WDA 2019

    Appeal from the Judgment of Sentence Entered September 18, 2019
             in the Court of Common Pleas of Jefferson County
           Criminal Division at No(s): CP-33-CR-0000577-2013


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                        FILED NOVEMBER 30, 2020

     Ryan S. Wilsoncroft (“Wilsoncroft”) appeals from the judgment of

sentence imposed following the revocation of his probation.         Additionally,

Wilsoncroft’s counsel, Mark A. Wallisch, Esquire (“Attorney Wallisch”), has

filed an Application to Withdraw as Counsel, and a brief pursuant to Anders

v. California, 368 U.S. 738 (1967), and Commonwealth v. Santiago, 978

A.2d 349 (Pa. 2009). We grant Attorney Wallisch’s Application to Withdraw,

and affirm Wilsoncroft’s judgment of sentence.

     On the morning of September 7, 2011, Wilsoncroft and Brett Middleton

(“Middleton”) entered the Hometown Drug Pharmacy (the “Pharmacy”)

located   at   311    Main   Street,   Brockway    Borough,   Jefferson   County,

Pennsylvania.       At that time, Wilsoncroft and Middleton threatened the

Pharmacy employees with a revolver, then tied them up, and demanded all of
J-A20038-20


the Pharmacy’s narcotics.        During the robbery, one of the employees was

struck in the head with the revolver. Wilsoncroft was subsequently charged

with robbery and related offenses.

        On February 5, 2014, Wilsoncroft entered a negotiated guilty plea to

one count of robbery.1         Wilsoncroft and the Commonwealth agreed to a

negotiated sentence of 31 to 60 months in prison followed by 10 years of

probation. In exchange, the remaining offenses were nolle prossed. On the

same date, the trial court accepted Wilsoncroft’s guilty plea and Wilsoncroft

proceeded immediately to sentencing.

        The trial court sentenced Wilsoncroft, in accordance with the plea

agreement, to a period of 31 to 60 months in prison followed by 10 years of

probation, plus fines, costs, and restitution totaling $16,803.54.

        On September 29, 2018, Wilsoncroft was released from prison. At that

time, Wilsoncroft entered into a payment plan with the Jefferson County Adult

Probation Department (“Probation Department”) to pay $152.00 a month

toward his costs and fines.

        On August 24, 2019, Wilsoncroft was arrested for disorderly conduct

and public drunkenness.2 On August 28, 2019, Wilsoncroft pled guilty to the

citations for disorderly conduct and public drunkenness. On August 26, 2019,


____________________________________________


1   See 18 Pa.C.S.A. § 3701(a)(1)(ii).

2   18 Pa.C.S.A. § 5503(a)(4), 5505.


                                           -2-
J-A20038-20


the trial court lodged a detainer, in the instant case, based upon Wilsoncroft’s

recent arrest.

        On September 3, 2019, the Probation Department filed a Petition to

revoke Wilsoncroft’s probation, alleging that Wilsoncroft had violated the

technical terms of his probation and committed new crimes. In particular, the

Probation Department alleged that Wilsoncroft had admitted to the use of

methamphetamines; during the above-mentioned incident, Wilsoncroft had

jumped into the bed of a passing truck and had to be forcibly removed by

police officers; and Wilsoncroft had failed to make his regularly scheduled

payment of $152.00. On September 4, 2019, Wilsoncroft waived his right to

a Gagnon I3 hearing, and the trial court ordered a pre-sentence investigation

report (“PSI”).

        On September 18, 2019, the trial court conducted a Gagnon II hearing.

During the hearing, Wilsoncroft agreed that he was in violation of his

probation.     At the conclusion of the hearing, the trial court found that

Wilsoncroft had violated his probation, and revoked Wilsoncroft’s probation.

The trial court resentenced Wilsoncroft to 6 to 20 years in prison, with credit

for time served, plus fines, costs, and restitution.

        On October 17, 2019, Wilsoncroft filed a request to file a Post-Sentence

Motion, nunc pro tunc, as well as a Post-Sentence Motion.        In his Motion,



____________________________________________


3   See Gagnon v. Scarpelli, 411 U.S. 778 (1973).

                                           -3-
J-A20038-20


Wilsoncroft requested that the trial court reconsider his sentence, as it was

excessive, manifestly unreasonable, and the punishment was too severe.

Additionally, Wilsoncroft’s Motion alleged that the trial court failed to state

adequate reasons on the record for the sentence imposed. The trial court

granted Wilsoncroft’s request to file a Post-Sentence Motion, nunc pro tunc,

but denied Wilsoncroft’s Post-Sentence Motion.

       On November 15, 2019, Wilsoncroft filed a timely Notice of Appeal and

court-ordered Pa.R.A.P. 1925(b) Concise Statement of errors complained of

on appeal.4,   5    Attorney Wallisch subsequently filed, with this Court, an



____________________________________________


4  Because Wilsoncroft specifically requested permission to file his Post-
Sentence Motion, nunc pro tunc, and the trial court expressly granted
Wilsoncroft permission to file his Motion, nunc pro tunc, his Notice of Appeal
is timely. See Commonwealth v. Dreves, 839 A.2d 1122, 1128 (Pa. Super.
2003) (en banc) (stating that a post-sentence motion nunc pro tunc, filed
within the first 30 days of the imposition of sentence, tolls the appeal period
where the defendant specifically requested permission to file the post-
sentence motion nunc pro tunc, and the trial court expressly granted
permission to file the post-sentence motion nunc pro tunc).

5 Our review of the record reveals that Attorney Wallisch failed to attach a
copy of the Pa.R.A.P. 1925(b) Concise Statement to his Anders Brief. See
Pa.R.A.P. 2119(d) (stating that an appellant shall attach a copy of the
Pa.R.A.P. 1925(b) concise statement to the appellant brief). However,
Attorney Wallisch filed the Pa.R.A.P. 1925(b) Concise Statement in accordance
with the trial court’s Order. Attorney Wallisch’s omission is not a jurisdictional
defect, and the Commonwealth has not objected to this defect; thus, we
decline to dismiss Wilsoncroft’s appeal on this basis. See Pa.R.A.P. 2101
(stating that “if the defects are in the brief … of the appellant and are
substantial, the appeal or other matter may be quashed or dismissed.”)
(emphasis added). Moreover, Attorney Wallisch has filed an Anders Brief
and, as such, this Court has an independent obligation to review the entire
record to ascertain whether any non-frivolous issues are present.

                                           -4-
J-A20038-20


Application to Withdraw as Counsel, and a brief pursuant to Anders.

Wilsoncroft did not file a pro se brief, nor did he retain alternate counsel for

this appeal.

      Before addressing Wilsoncroft’s issue on appeal, we must determine

whether Attorney Wallisch has complied with the dictates of Anders and its

progeny      in   petitioning   to   withdraw   from   representation.      See

Commonwealth v. Mitchell, 986 A.2d 1241, 1244 n.2 (Pa. Super. 2009)

(stating that “[w]hen presented with an Anders Brief, this Court may not

review the merits of the underlying issues without first passing on the request

to withdraw.”). Pursuant to Anders, when counsel believes that an appeal is

frivolous and wishes to withdraw from representation, he or she must

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record and
      interviewing the defendant, counsel has determined the appeal
      would be frivolous, (2) file a brief referring to any issues in the
      record of arguable merit, and (3) furnish a copy of the brief to
      [the] defendant and advise him or his right to retain new counsel
      or to raise any additional points that he deems worthy of the
      court’s attention. The determination of whether the appeal is
      frivolous remains with the court.

Commonwealth v. Burwell, 42 A.3d 1077, 1083 (Pa. Super. 2012) (citation

omitted).

      Additionally, our Supreme Court has explained that a proper Anders

brief must

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state

                                       -5-
J-A20038-20


      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      After determining that counsel has satisfied the technical requirements

of Anders and Santiago, this Court must then “conduct a simple review of

the record to ascertain if there appear on its face to be arguably meritorious

issues     that   counsel,   intentionally   or   not,   missed   or   misstated.”

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en

banc).

      Instantly, our review of the Anders Brief and the Application to

Withdraw confirms that Attorney Wallisch has substantially complied with each

of   the    technical   requirements    of    Anders     and   Santiago.      See

Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa. Super. 2007) (stating

that counsel must substantially comply with the requirements of Anders).

Attorney Wallisch indicates that he has made a conscientious examination of

the record and determined that an appeal would be frivolous.           The record

further reflects that Attorney Wallisch has furnished a copy of the Anders

Brief to Wilsoncroft, and advised Wilsoncroft of his right to retain new counsel

or proceed pro se, or raise any additional points that he deems worthy of this

Court’s attention. Additionally, the Anders Brief substantially complies with

the requirements of Santiago. As Attorney Wallisch has complied with all of

the requirements for withdrawing from representation, we will examine the

                                        -6-
J-A20038-20


record and make an independent determination of whether Wilsoncroft’s

appeal is, in fact, wholly frivolous.

      In the Anders Brief, Attorney Wallisch presents the following issue for

our review: “Whether the [t]rial [c]ourt committed an abuse of discretion

when it revoked [Wilsoncroft]’s probation and re-sentenced him to a minimum

of six (6) to a maximum of twenty (20) years in a state correctional institution

given the circumstances of the case[?]” Anders Brief at 4.

      Wilsoncroft contends that the trial court abused its discretion in

sentencing him because the sentence was manifestly excessive and

unreasonable. Id. at 10-11. Wilsoncroft argues, in essence, that the trial

court abused its discretion by sentencing him to a period of total confinement.

Anders Brief at 9-11. Wilsoncroft asserts that the trial court should have

sentenced him to a period of 30 days in the Jefferson County Prison, followed

by in-patient treatment. Id. Wilsoncroft acknowledges that he pled guilty to

two new criminal offenses and committed various technical violations of his

probation. Id. at 10-11.

      Wilsoncroft’s claim challenges the discretionary aspects of his sentence,

from which there is no absolute right to appeal.     See Commonwealth v.

Sunealitis, 153 A.3d 414, 420 (Pa. Super. 2016). Rather, when an appellant

challenges the discretionary aspects of his sentence, we must consider his

brief on this issue as a petition for permission to appeal. Commonwealth v.

Yanoff, 690 A.2d 260, 267 (Pa. Super. 1997); see also Commonwealth v.


                                        -7-
J-A20038-20


Tuladziecki, 522 A.2d 17, 18 (Pa. 1987). Prior to reaching the merits of a

discretionary sentencing issue,

      [this Court conducts] a four-part analysis to determine: (1)
      whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentencing appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b)

                                     ***

            The determination of what constitutes a substantial question
      must be evaluated on a case-by-case basis.          A substantial
      question exists only when the appellant advance[s] a colorable
      argument that the sentencing judge’s actions were either: (1)
      inconsistent with a specific provision of the Sentencing Code; or
      (2) contrary to the fundamental norms which underlie the
      sentencing process.

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (quotation

marks and some citations omitted).

      Here, Wilsoncroft filed a timely Notice of Appeal, challenged the

discretionary aspects of his sentence in a Post-Sentence Motion nunc pro tunc,

and included a separate Rule 2119(f) Statement in his Brief. Additionally,

Wilsoncroft’s assertion that the trial court imposed a sentence following the

revocation of probation that was manifestly excessive and “constituted too

severe of a punishment,” raises a substantial question for our review. See

Anders Brief at 7; see Commonwealth v. Kelly, 33 A.3d 638, 640 (Pa.

Super. 2011) (stating that “[a] claim that a sentence is manifestly excessive

such that it constitutes too severe a punishment raises a substantial

                                     -8-
J-A20038-20


question.”) (citation omitted).       Thus, we will consider the merits of

Wilsoncroft’s claim.

      Our standard of review for a trial court’s revocation of probation is as

follows:

      The imposition of sentence following the revocation of probation
      is vested within the sound discretion of the trial court, which
      absent an abuse of that discretion, will not be disturbed on appeal.
      An abuse of discretion is more than an error in judgment—a
      sentencing court has not abused its discretion unless the record
      discloses that the judgment exercised was manifestly
      unreasonable, or the result of partiality, prejudice, bias, or ill-will.

Commonwealth v. Colon, 102 A.3d 1033, 1043 (Pa. Super. 2014).

             The reason for this broad discretion and deferential standard
      of appellate review is that the sentencing court is in the best
      position to measure various factors and determine the proper
      penalty for a particular offense based upon an evaluation of the
      individual circumstances before it. Simply stated, the sentencing
      court sentences flesh-and-blood defendants and the nuances of
      sentencing decisions are difficult to gauge from the cold transcript
      used upon appellate review. Moreover, the sentencing court
      enjoys an institutional advantage to appellate review, bringing to
      its decisions an expertise, experience, and judgment that should
      not be lightly disturbed.

              The sentencing court’s institutional advantage is, perhaps,
      more pronounced in fashioning a sentence following the
      revocation of probation, which is qualitatively different than an
      initial sentencing proceeding. At initial sentencing, all of the rules
      and procedures designed to inform the court and to cabin its
      discretionary sentencing authority properly are involved and play
      a crucial role. However, it is a different matter when a defendant
      appears before the court for sentencing proceedings following a
      violation of the mercy bestowed upon in the form of a probationary
      sentence. For example, in such a case, contrary to when an initial
      sentence is imposed, the Sentencing Guidelines do not apply, and
      the revocation court is not cabined by Section 9721(b)’s
      requirement that “the sentence imposed should call for
      confinement that is consistent with the protection of the public,

                                       -9-
J-A20038-20


      the gravity of the offense as it relates to the impact on the life of
      the victim and on the community, and the rehabilitative needs of
      the defendant.” 42 Pa.C.S.A. § 9721.

Commonwealth v. Pasture, 107 A.3d 21, 27 (Pa. 2014) (some citations and

quotation marks omitted).

      Upon revocation of probation, a sentencing court may choose from any

of the sentencing options that existed at the time of the original sentence,

including incarceration. 42 Pa.C.S.A. § 9771(b). However, the imposition of

total confinement upon revocation requires a finding that either “(1) the

defendant has been convicted of another crime; or (2) the conduct of the

defendant indicates that it is likely that he will commit another crime if he is

not imprisoned; or (3) such a sentence is essential to vindicate the authority

of the court.” Id. § 9771(c).

      Moreover, “[i]n every case in which the court … resentences an offender

following revocation of probation, … the court shall make as part of the record,

and disclose in open court at the time of sentencing, a statement of the reason

or reasons for the sentence imposed.” Id. § 9721(b); see also Pa.R.Crim.P.

708(D)(2) (providing that “[t]he judge shall state on the record the reasons

for the sentence imposed.”). However, following a revocation of probation, a

sentencing court need not undertake a lengthy discourse for its reasons for

imposing a sentence or specifically reference the statutes in question. See

Pasture, 107 A.3d at 28 (stating that “since the defendant has previously

appeared before the sentencing court, the stated reasons for a revocation


                                     - 10 -
J-A20038-20


sentence need not be as elaborate as that which is required at initial

sentencing.”).

      Here, at sentencing, the trial court stated that it had “reviewed [the

PSI], considered Wilsoncroft’s age, [] background, [and] prior [criminal]

record.”   See N.T. (Gagnon II Hearing), 9/18/19, at 3-4; see also

Commonwealth v. Downing, 990 A.2d 788, 794 (Pa. Super. 2010) (stating

that “where the trial court is informed by a [PSI], it is presumed that the court

is aware of all appropriate sentencing factors and considerations, and that

where the court has been so informed, its discretion should not be

disturbed.”). Additionally, the trial court found that Wilsoncroft had pled guilty

to two other crimes—disorderly conduct and public drunkenness—, in addition

to his technical violations. See N.T. (Gagnon II Hearing), 9/18/19, at 3; see

also Trial Court Opinion, 2/19/20, at 1-2 (stating that Wilsoncroft’s new

convictions and technical violations demonstrated that he was unwilling to

reform). Our review of the record confirms that the trial court had sufficient

information to make a fully-informed sentencing decision following the

revocation of Wilsoncroft’s probation. We conclude that the trial court did not

abuse its discretion in sentencing Wilsoncroft, and Wilsoncroft’s challenge to

the discretionary aspects of his sentence is wholly frivolous.       See Colon,

supra.

      Finally, our independent review of the record discloses no other

“arguably meritorious issues that counsel, intentionally or not, missed or


                                      - 11 -
J-A20038-20


misstated.”   Dempster, 187 A.3d at 272.       As such, we grant Attorney

Wallisch’s Application to Withdraw, and affirm the judgment of sentence.

     Application to Withdraw granted. Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2020




                                   - 12 -